DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The previous 112 rejections are overcome.
The applicant argues that “the Office Action primarily relies on Perzlmaier in connection with this subject matter. However, Applicant has previously demonstrated that cited Fig. 4F, merely shows two separated devices after singulation in which they are separated from each other. There is no explicit disclosure in Perzlmaier whatsoever of any differences between these two separated devices, much less that the separation of them is purposely made so as to visually distinguish the first region from the second region and to assist in distinguishing the first electrode from the second electrode.”
The figures of Perzlmaier would reasonably suggest to those in the art that one side of the package is wider than the other. The figures can be relied on for anything they reasonably convey, including the shape of the 
The applicant further argues that “by comparison of Fig. 4E and 4F, this cut or separation is performed directly in the middle between two devices. Accordingly, when Perzlmaier performs singulation, the "first" region next to the first electrode in one device (e.g. pad 52 in the device 5 on the left in Fig. 4F) will be smaller than the "second" region of that device adjacent to the second electrode in that same device (e.g. pad 51 in the device 5 on the left in Fig. 4F). Meanwhile, the "first" region next to the first electrode in the other device (e.g. pad 52 in the device 5 on the right in Fig. 4F) will be LARGER than the "second" region of that device adjacent to the second electrode in that same device (e.g. pad 51 in the device 5 on the right in Fig. 4F). So Perzlmaier does not in fact do what the claims require in making the electrodes consistently distinguishable via the different region areas." See also paragraph [0057] and FIG. 6E of the subject application, "In other words, the cutting position is not in the middle of the two connected packaging structures 20, but is biased toward one side of the packaging structures 20 along the first horizontal direction D1."  See the rejection of claim 7 below; claim 7 is a device claim, and does not require a particular way of cutting that results in two side-by-side chip packages before cutting that end up with particular properties.
 If the applicant continues to believe that Perzlmaier does not disclose the claimed subject matter, the applicant is invited to contact the examiner to discuss the matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites that “along the second horizontal direction, a first package-width of the first reflective-structure-side surface is greater than a second package-width of the second reflective-structure-side surface.” This is not disclosed in the present specification for a rectangular area, as is now required by claim 7, from which claim 9 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims [] are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perzlmaier, US 2019/0051802. Claims 7 [] str are rejected under 35 U.S.C. 103 as being unpatentable over Perzlmaier.
Claim 1: Perzlmaier discloses
a light-emitting semiconductor chip (10) comprising a semiconductor-chip-upper surface (top surface, FIG. 4F, left device), 
and a packaging structure comprising a light transmitting structure (5+6) and covering the semiconductor-chip-upper surface, the first semiconductor-chip-side surface and the second semiconductor-chip-side surface, but exposing the semiconductor-chip-lower surface (FIG. 4F), the first electrode and the second electrode, wherein light is emitted outwardly through the light transmitting structure, and wherein the light transmitting structure 
wherein a first region of the packaging structure is between the first packaging-structure-side surface and the first semiconductor-chip-side surface, a second region of the packaging structure is between the second packaging-structure-side surface and the second semiconductor chip-side surface, and wherein with respect to a projection from a top view or a bottom view of the packaging structure, the first region and the second region both have a rectangular shape in appearance but a rectangular area of the first region is different from a rectangular area of the second region (FIG. 4F).
Claim 2: along the first horizontal direction, a first package-length (right) between the first packaging-structure-side surface and the first semiconductor-chip-side surface is smaller than a second package-length (left) between the second packaging-structure-side surface and the second 
Claim 3: Perzlmaier does not discose the ratio of the lengths; however, changes in dimension are not patentable unless they product unexpected results. MPEP 2144.04.
Claim 7: Perzlmaier discloses
a light-emitting semiconductor chip (10) comprising a semiconductor-chip-upper surface (top surface FIG. 4F, left device), a semiconductor-chip-lower surface (bottom) opposite to the semiconductor-chip-upper surface, a first semiconductor-chip-side surface (right), a second semiconductor-chip-side surface (left), a first electrode (52) and a second electrode (51), wherein a first horizontal direction and a perpendicular second horizontal direction are specified on the semiconductor-chip-upper surface, the first semiconductor-chip- side surface and the second semiconductor-chip-side surface extend between the semiconductor- chip-upper surface and the semiconductor-chip-lower surface, the first semiconductor-chip-side surface and the second semiconductor-chip-side surface are disposed apart along the first horizontal direction, 
and a packaging structure (5+6) covering the semiconductor-chip-upper surface, the first semiconductor-chip-side surface and the second semiconductor-chip-side surface, but exposing the semiconductor-chip-lower surface, the first electrode and the second electrode (FIG. 4F), wherein the packaging structure further comprises a photoluminescent layer (6) and a reflective structure (5) (“the second molded body is designed to be reflective at least in places. For example, the second molded body [5] may be reflective at least at the interface at which the second molded body adjoins the semiconductor body of the semiconductor chip and/or the conversion element.” [0056]), the photoluminescent layer is disposed on the semiconductor-chip-upper surface of the light-emitting semiconductor chip and comprises a first photoluminescent-layer-side surface and a second photoluminescent-layer-side surface disposed apart along the first horizontal direction, the reflective structure covers the first semiconductor-chip-side surface, the second semiconductor- chip-side surface, the first photoluminescent-layer-side surface and the second photoluminescent-layer-side surface, and 
wherein a first region of the packaging structure is between the first reflective-structure-side surface and the first photoluminescent-layer-side surface and adjacent to the first electrode, a second region of the packaging structure is between the second reflective-structure-side surface and the second photoluminescent-layer-side surface and adjacent to the second electrode.
Claim 7 also recites that the plurality of chip-scale packaging light-emitting devices are separated by biased and off-center singulation cuts between adjacent chip-scale packaging light-emitting devices in the first horizontal direction such that an area of the first region is different from smaller than an area of the second region in each of the chip-scale packaging light-emitting devices so as to visually distinguish the first region from the second region and to assist in consistently distinguishing the first electrode from the second electrode of each of the chip-scale packaging light-emitting devices. This is a product by process claim, which is evaluated by the resulting structure, not based on the recited method. The resulting structure is a plurality of devices with the smaller area on the side 
Claim 8: the third and fourth lengths can be the same as the first and second lengths, respectively, measured at different points.

Claim 12: Perzlmaier discloses
providing a light-emitting semiconductor chip (10), wherein the light-emitting semiconductor chip comprises a semiconductor-chip-upper surface (top surface, FIG. 4F, left device), a semiconductor-chip-lower surface (bottom) opposite to the semiconductor-chip-upper surface, a first semiconductor-chip-side surface (right), a second semiconductor-chip-side surface (left), a first electrode (52) and a second electrode (51), wherein a first horizontal direction and a perpendicular second horizontal direction are specified on the semiconductor-chip-upper surface, the first semiconductor-chip-side surface and the second semiconductor-chip-side surface extend between the semiconductor-chip-upper surface and the semiconductor-chip-lower surface, the first semiconductor-chip-side 
and forming a packaging structure (5+6) comprising a light transmitting structure (6) on the light-emitting semiconductor chip, wherein the packaging structure covers the semiconductor-chip- upper surface, the first semiconductor-chip-side surface and the second semiconductor-chip-side surface, but exposes the semiconductor-chip-lower surface, the first electrode and the second electrode (FIG. 4F); 
wherein the light transmitting structure of the packaging structure comprises a first package-side surface (right) and a second package-side surface (left) disposed apart along the first horizontal direction, wherein the first packaging-structure-side surface and the second packaging-structure- side surface are outermost side surfaces of the packaging structure, and wherein a first region is between the first package-side surface and the first semiconductor-chip-side surface, a second region is between the second package-side surface and the second semiconductor-chip-side surface, and wherein with 
Claim 13: forming the packaging structure comprises: cutting the packaging structure such that, along the first horizontal direction, a first package-length between the first package-side surface and the first semiconductor-chip-side surface is smaller than a second package-length between the second package-side surface and the second semiconductor-chip-side surface (FIGS. 4E and 4F).
Claims 6, 10, 11, 17, and 18 rejected over Perzlmaier in view of Togawa, US 2015/0316215. 
Claim 6: Togawa discloses a submount substrate, and the light-emitting semiconductor chip is electrically connected to the submount substrate. Togawa, 52, FIG. 50a. Such submounts were very common in the art. It would have been obvious to have used such a submount in order to facilitate mounting of the LED to substrates, circuit boards, etc. 
Claim 10: Togawa discloses a submount substrate, and the light-emitting semiconductor chip is electrically connected to the submount 
Claim 11: Perzlmaier discloses at [0099] that “the second molded body covers the side surfaces 103 and the rear sides 102 of the semiconductor chips.” The side surfaces 103 “connect the front 101 and rear side 102.” [0082]. Thus the side surfaces 103 appear to be all four side surfaces, and are covered by the reflective body 5. Furthermore, this was very well know and common in the art. See e.g. Togawa, FIG. 1, and it would have been obvious in Perzlmaier to extract as much light as possible through the front of the LED.
Claim 17: Perzlmaier does not disclose the composition of the wavelength conversion layer, but it was well-known in the art to use phosphors. See Togawa, phosphor layer 11, [0069], [0071]. It would have been obvious as a very common way known in the art to convert the wavelength of the light.
Claim 18: Perzlmaier does not disclose the composition of the wavelength conversion layer, but it was well-known in the art to use phosphors. See Togawa, phosphor layer 11, [0069], [0071]. It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/PETER BRADFORD/Primary Examiner, Art Unit 2897